 1        IRIS KOKISH (SBN 306678)                                              JS-6
          SAG-AFTRA
 2        5757 Wilshire Boulevard, 7th Floor
          Los Angeles, California 90036-3600
 3        Telephone: (323) 549-6084
          Facsimile: (323) 549-6624
 4        Iris.Kokish@sagaftra.org
 5
          Attorney for Petitioner
 6        Screen Actors Guild - American Federation
          of Television and Radio Artists
 7
 8
 9
10
                            UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
13
     SCREEN ACTORS GUILD-                            Case No.: 2:19-cv-3730
14   AMERICAN FEDERATION OF
     TELEVISION AND RADIO                            [PROPOSED] JUDGMENT
15   ARTISTS, a non-profit corporation, as
     successor-in-interest to SCREEN
16   ACTORS GUILD, INC., on behalf of
     Affected Performers,
17
                    Petitioner,
18
     v.
19
     OSCAR GOLD PRODUCTIONS,
20   INC.,
21                  Respondent.
22            The regularly noticed Motion for Order Confirming Arbitration Award and
23   for Entry of Judgment in Conformity Therewith of petitioner Screen Actors Guild-
24   American Federation of Television and Radio Artists, as successor-in-interest to
25   Screen Actors Guild, Inc. came before the Court.
26            Having considered all of the pleadings and arguments submitted by the
27   parties in connection with this motion, the pleadings and papers on file, and any
28
                                               -1-                       [PROPOSED] JUDGMENT
 1   oral and/or documentary evidence presented at the time of hearing:
 2         IT IS HEREBY ORDERED, ADJUDGED, and DECREED that judgment be
 3   entered in this case as follows:
 4         1.     The arbitration award in favor of Screen Actors Guild-American
 5   Federation of Television and Radio Artists, as successor-in-interest to Screen
 6   Actors Guild, Inc., (“SAG-AFTRA”) and against OSCAR GOLD
 7   PRODUCTIONS, INC. (“Respondent”), Union Case No. 11424, dated November
 8   8, 2018, is confirmed in all respects.
 9         2.     Respondents are ordered to pay as follows:
10                (a)    To Screen Actors Guild-American Federation of Television and
11                       Radio Artists, on behalf of affected performers, the sum of
12                       $257,222.27;
13                (b)    To Screen Actors Guild-American Federation of Television and
14                       Radio Artists for its attorney’s fees incurred in this action, the

15                       sum of $2,400.00; and

16                (c)    To Screen Actors Guild-American Federation of Television and
17                       Radio Artists for its costs incurred in this action, the sum of
18                       $400.00.

19         3.     Screen Actors Guild-American Federation of Television and Radio
20   Artists is hereby granted an assignment of Respondents’ accounts receivable from
21   the distribution, exhibition, exploitation or other use of the motion picture entitled
22   “Vigilante Diaries” anywhere in the world until the amounts due are paid in full.
23         4.     SAG-AFTRA is authorized to engage in any of the remedial actions
24   provided for in the Security Agreement.
25         ///
26         ///
27         ///
28
                                              -2-                          [PROPOSED] JUDGMENT
 1        5.                        lit any arbitrator
               The parties are to split     arbitrator fees.
                                                       feess.
 2
 3   Dated: _______________
              6/6/2019


 4                                  Judge ooff the United States District Court
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -3-                         [PROPOSED] JUDGMENT
